Citation Nr: 0916684	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Service connection for peripheral neuropathy in the lower 
extremities.  

2.	Service connection for a left eye disorder as secondary to 
the Veteran's service-connected right eye disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1965 to February 
1968.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   

The issue of service connection for peripheral neuropathy in 
the lower extremities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Refractive error of the eyes is a congenital or 
developmental defect and is not considered a disease or 
injury under the law for VA disability compensation purposes.

2.	The medical evidence of record indicates that the 
Veteran's corrected left eye vision is 20/20.  

3.	No medical evidence of record indicates that the Veteran 
has a disability in his left eye.  




CONCLUSION OF LAW

The criteria for service connection for a left eye disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.  

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in September 
2004 and July 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the December 2004 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until July 
2007, after the initial adjudication of his claim.  See 
Dingess/Hartman and Mayfield, both supra.          

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The Veteran's claim will be denied so no 
disability rating or effective date will be assigned in this 
matter.  Late notice regarding these elements of his claim 
cannot be considered prejudicial error therefore.  See 
Sanders, supra.

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examination for his 
claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The Veteran incurred a disabling right eye injury in service, 
which led to a medical discharge in February 1968.  VA 
service connected this disorder in June 1968.  In June 2004, 
the Veteran claimed service connection for a left eye 
disorder.  He maintains that his service-connected right eye 
disorder has caused a separate disorder in his left eye.  In 
the December 2004 rating decision, the RO denied the 
Veteran's claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence of record in this matter includes two VA 
compensation examination reports, dated in December 2004 and 
March 2007, and two private examination reports, dated in 
November and December 2004.  Though each report notes a 
refractory error in the left eye, none of the reports 
indicates a left eye disability. The VA examination reports 
note corrected 20/20 vision in the left eye, note full 
confrontational visual fields, note full extra ocular 
movements in the left eye, note slit lamp examination within 
normal limits, and note fundus examination of the left eye 
within normal limits.  And the private reports note corrected 
20/20 vision in the left eye, note full confrontational 
fields in the left eye, note a normal cornea, note slit-lamp 
studies within normal limits, and note a dilated posterior 
segment exam which indicated a normal left eye.  

Based on this medical evidence, the Board finds service 
connection unwarranted in this matter.  The evidence shows 
that the Veteran's left eye is normal with the exception of a 
refractive error.  Congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation. 38 C.F.R. 
§§ 3.303(c), 4.9 (2006).  Such conditions are part of a life-
long defect, and are normally static conditions, which are 
incapable of improvement or deterioration. See VAOGCPREC 67-
90 (1990) (O.G.C. Prec. 67-90).

The Board observes that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations. VAOPGCPREC 82-90 (July 18, 1990).  However, 
with regard to congenital or developmental defects, such as 
refractive errors of the eye, service connection may not be 
granted.  Id.   To the extent that service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service, there is no 
indication of any left eye disease or injury during service 
and no indication of any current left eye disability.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
preponderance of the evidence is against a finding of a 
current left eye disability, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the Veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

Service connection for a left eye disorder is denied.  


REMAND

In his March 2007 personal hearing before the RO, the Veteran 
indicated that he may have received medical treatment for his 
claimed peripheral neuropathy in his lower extremities.  
Relevant medical evidence pertaining to the Veteran's service 
connection claim for peripheral neuropathy may therefore be 
outstanding.  

The Board also notes that the Veteran has not received a VA 
compensation examination for this particular claim.  At his 
RO hearing, he testified he was on the borderline with being 
diagnosed with diabetes.  He also reported neurological 
symptoms in both lower extremities.  On remand, the Veteran 
should be afforded a VA examination to ascertain whether he 
has currently has neuropathy as a result of his military 
service to include service in Southeast Asia.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to retrieve 
any relevant medical evidence that may 
pertain to medical treatment the 
Veteran may have received for his 
claimed peripheral neuropathy in his 
lower extremities since active duty.  .  

2.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current peripheral neuropathy disorder 
he may have in his lower extremities.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

The examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current disability of the lower 
extremities is etiologically related to 
active service, to include in-service 
herbicide exposure.  

The examiner should provide a rationale 
for all conclusions reached.  

3.  The RO should then readjudicate the 
issue remaining on appeal.  If the 
determination remains unfavorable to the 
Veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
	DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


